Title: To James Madison from Benjamin Harrison, 4 January 1783
From: Harrison, Benjamin
To: Madison, James


Dear Sir
Richmond Jany 4th. 1783
I have recd. your several favors and am much oblig’d to you for them, but more particularly for that in Cypher, the sentiments are just and perfectly coinside with mine, would to god our countrymen could see things thro’ our medium, or rather would give them selves time to think, for I am really of opinion they do not want judgment but that from an indolence of disposition it is painful to them to judge for themselves, and therefore pin their faith on other mens sle[e]ves, many of whom from badness of heart designedly lead them to wrong measures. That we have bad men amongst us is quite clear to me, some late measures added to a chain of foregoing ones prove it beyond a doubt. A certain preamble will point out the cloven footed monster, his actions and those of his connexions tho’ cover’d with the thickest covering, may be, and are seen thro’ by the discerning eye, and yet being ever on the watch like the great Enemy of mankind, by silken words, or high sounding patriotic speeches he leads to error, even those who think they know and are on their guard against him. There is but one thing now left them that gives the least prospect of obtaining the promis’d honors and riches, and that they are pursuing in as many shapes as Proteus ever took, you will easily find what I mean by what will be sent you thro’ another channel, but here I must stop not having leisure to communicate in a way that can not be understood by others, my full thoughts on this interesting subject.
Mr. Nicolson a mercht. of this town will set out soon for Philada. by him you will receive the balance of the money due you. I hear nothing from South Carol[i]na nor indeed from any other quarter but thro’ you[.]
I am Dr Sr your most affect. and obedt Servt
 